Title: Samuel Harrison Smith to Alexander J. Dallas, 13 February 1816
From: Smith, Samuel Harrison
To: Dallas, Alexander J.


                    
                        
                            Treasury Department, Revenue Office,
                            
                            February 13. 1816.
                        
                        Sir,
                    
                    Abner Lowell, Keeper of the Plumb-Island Light House, having died, Lewis Lowell appears, from the enclosed letter, to be properly qualified as his successor. I am, very respectfully,
                    
                        Sam SmithCommissioner of the Revenue
                    
                